    Case: 3:18-cr-00003-RAM-RM Document #: 76 Filed: 01/25/21 Page 1 of 1




                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                     )
                                              )
                     Plaintiff,               )
                                              )
                     v.                       )      Case Nos. 3:18-cr-0003
                                              )
BRAULIO MARTINEZ,                             )
                                              )
                     Defendant.               )
                                              )


                            ORDER OF CRIMINAL APPOINTMENT

       IT IS ORDERED that the office of the Federal Public Defender is hereby appointed to

represent Braulio Martinez with respect to his motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A). The Defendant is presently detained.

       IT IS FURTHER ORDERED that the Office of the United States Marshal shall serve any

and all processes in connection with the above-captioned matter.



Dated: January 25, 2021                           /s/ Robert A. Molloy
                                                  ROBERT A. MOLLOY
                                                  District Judge
